Exhibit 10.1

LEASE AGREEMENT

Date:  8/13/01

LESSOR:

 

LESSEE:

 

 

 

Place & Plaza LLC
c/o Wellington Management, Inc.
1625 Energy Park Drive, Suite 100
St. Paul, MN 55108

 

Endocardial Solutions, Inc.
1350 Energy Lane, Suite 104
St. Paul, MN 55108

Federal ID # 41-1724963

 

Lessor hereby leases to Lessee the Premises described below, on the terms and
conditions defined within this Agreement


1.             DESCRIPTION.

Address

 

1410 Energy Park Drive, Suite 12, St. Paul, MN 55108

 

 

 

Building Square Footage

 

49,158 square feet

 

 

 

Premises Square Footage

 

7,316 square feet

 

 

 

Percentage Share

 

14.88%

 

 

 

The commencement date shall be 30 days from Lease execution and will terminate
on March 31, 2004, but must be executed no later than August 13, 2001.  Lessor
will issue a commencement letter to Lessee, as confirmation of the commencement
date.  Should the commencement date be a date other than the first of the month,
the first month’s rent shall be prorated as necessary.

 

 

 

Monthly Rent

 

(see below)

 

 

 

Use of Premises

 

General warehouse and production space


 


2.             LEASE.  IN CONSIDERATION OF THESE MUTUAL AGREEMENTS AND
PROVISIONS, LESSOR LEASES TO LESSEE AND LESSEE LEASES FROM LESSOR THE ABOVE
PREMISES FOR THE ABOVE USE AND IN COMPLIANCE WITH FEDERAL, STATE AND LOCAL
REGULATIONS AND THE RULES AND REGULATIONS ESTABLISHED BY LESSOR.


3.             RENT PAYMENTS.  LESSEE SHALL PAY TO LESSOR IN ADVANCE, THE STATED
MONTHLY BASE RENT AND THE ADDITIONAL RENT ON OR BEFORE THE FIRST DAY OF EACH
MONTH WITH SAID AMOUNT TO BE PRORATED FOR THE FIRST AND LAST MONTH OF THE LEASE
TERM IF OCCUPANCY BY LESSEE SHALL BEGIN OR END ON A DAY OTHER THAN THE FIRST OF
THE MONTH.  LESSOR SHALL HAVE THE RIGHT TO ASSESS AND COLLECT FROM LESSEE A LATE
SERVICE FEE OF TEN (10) PERCENT ON RENT PAYMENTS RECEIVED AFTER THE FIFTEENTH
(15TH) OF THE MONTH, SAID AMOUNT TO BE PAID WITH THE NEXT INSTALLMENT OF MONTHLY
RENT.  FAILURE ON BEHALF OF LESSEE TO MAKE THESE RENT PAYMENTS UNTIL PROPER
TERMINATION OF THIS AGREEMENT WILL RESULT IN THE RIGHT OF LESSOR TO EXERCISE
LEGAL REMEDIES.


The Base Rent shall be paid according to the following schedule:

TERM

 

RATE PER SF.

 

ANNUAL
BASE RENT

 

MONTHLY
BASE RENT

 

 

 

 

 

 

 

 

 

First 12 months

 

$

6.00

 

$

43,896.00

 

$

3,658.00

 

Remainder of Term

 

$

6.50

 

$

47,554.00

 

$

3,962.83

 

 

OPTION TO TERMINATE.  Lessee is granted the right to terminate this lease
agreement in accordance with the terms as set forth in the Option to Terminate
in Lessee’s Lease for the Premises located at 1350 Energy Lane, Suites 104-110,
St. Paul, MN 55108.


4.             ADDITIONAL RENT FOR OPERATING COSTS.  LESSEE SHALL PAY LESSEE’S
PRO RATA SHARE 14.88% OF THE “OPERATING EXPENSES,” AS MAY BE NECESSARY AND
REASONABLE, AS REASONABLY ESTIMATED FROM TIME TO TIME BY LESSOR, IN OPERATING
AND MANAGING, EQUIPPING, POLICING AND PROTECTING, LIGHTING, REPAIRING, REPLACING
NON-CAPITAL IMPROVEMENT ITEMS, AND MAINTAINING THE BUILDING.  “OPERATING COSTS”
ARE NOT SPECIFIC COSTS WHICH ARE SEPARATELY BILLED TO AND PAID BY SPECIFIC
TENANTS, AND NOT DEPRECIATION EXPENSES OR EXPENSES ARISING FROM THE AMORTIZATION
OF ANY PRINCIPAL OR INTEREST PAYMENTS ON LESSOR’S MORTGAGE DEBT AGAINST THE
PREMISES, OR PAYMENT OF INCOME TAXES BY LESSOR.  “OPERATING EXPENSES” INCLUDE,
BUT ARE NOT LIMITED TO, THE FOLLOWING:


(A)           EMPLOYEE EXPENSES.  WAGES, SALARIES AND RELATED EXPENSES OF ALL
EMPLOYEES DIRECTLY ENGAGED IN THE OPERATION, MAINTENANCE AND SECURITY OF THE
BUILDING.


(B)           SUPPLIES AND MATERIALS.  ALL SUPPLIES AND MATERIALS USED IN THE
OPERATION AND MAINTENANCE OF THE BUILDING.


(C)           UTILITIES.  THE “COMMON AREA” UTILITIES THAT SERVE THE BUILDING
ARE SEPARATELY METERED, AND LESSEE SHALL PAY ITS PERCENTAGE SHARE OF ANY SUCH
COSTS WHICH MAY INCLUDE GAS, ELECTRICITY, WATER AND SEWER FOR THE TERM OF THIS
AGREEMENT.  ALL OTHER UTILITY SERVICES TO THE PREMISES WILL BE METERED
SEPARATELY, BILLED TO AND PAID FOR BY LESSEE.


(D)           MANAGEMENT AND MAINTENANCE AGREEMENT.  MANAGEMENT COSTS NOT TO
EXCEED THOSE WHICH ARE CUSTOMARILY CHARGED BY INDEPENDENT MANAGERS FOR SIMILAR
BUILDINGS IN SIMILAR LOCATIONS, MAINTENANCE AND SERVICE AGREEMENTS FOR THE
BUILDING AND THE EQUIPMENT THEREIN INCLUDING, BUT NOT LIMITED TO, BUILDING ALARM
SYSTEM(S), WINDOW CLEANING, SNOW REMOVAL AND GROUND MAINTENANCE.


(E)           INSURANCE.  COST OF ALL INSURANCE, INCLUDING, BUT NOT LIMITED TO,
FIRE, CASUALTY, LIABILITY AND RENTAL ABATEMENT INSURANCE APPLICABLE TO THE
BUILDING AND LESSOR’S PERSONAL PROPERTY USED IN CONNECTION THEREIN.  IF THE USE
OF THE PREMISES BY LESSEE RESULTS IN ANY RATE INCREASE FOR SUCH INSURANCE,
LESSEE SHALL CORRECT THE CIRCUMSTANCES THAT CAUSE SUCH RATE INCREASE OR SHALL
PAY SUCH RATE INCREASE IMMEDIATELY WHEN DUE.



(F)            REPAIRS, REPLACEMENTS AND GENERAL MAINTENANCE.  COSTS OF REPAIRS,
REPLACEMENTS OF NON-CAPITAL ITEMS AND GENERAL MAINTENANCE (EXCLUDING REPAIRS AND
GENERAL MAINTENANCE PAID BY PROCEEDS OF INSURANCE OR BY LESSEE OR OTHER THIRD
PARTIES, AND ALTERATIONS ATTRIBUTABLE SOLELY TO TENANTS OF THE BUILDING OTHER
THAN LESSEE).


(G)           COMMON AREA MAINTENANCE.  ANY AND ALL COMMON AREA MAINTENANCE
COSTS RELATED TO THE PUBLIC AREAS OF THE BUILDING INCLUDING INTERIOR LOBBY AND
SERVICE AREAS, SIDEWALKS, THE PARKING LOT, LANDSCAPING, WINDOW WASHING, EXTERIOR
PAINTING AND ALL OTHER SUCH MAINTENANCE REQUIRED DURING THE TERM OF THIS
AGREEMENT.  ALL SERVICES SHALL BE PROVIDED FOR THE COMFORTABLE USE OF THE
PREMISES DURING BUSINESS HOURS PROVIDED THAT LESSEE IS NOT LIABLE FOR DAMAGES
FOR FAILURE TO PROVIDE SERVICES DUE TO CAUSES BEYOND ITS REASONABLE CONTROL.


(H)           MAINTENANCE OF HEATING, MECHANICAL AND AIR-CONDITIONING FIXTURES
AND EQUIPMENT SHALL SPECIFICALLY INCLUDE THE REASONABLE COST OF QUARTERLY
INSPECTIONS AND PREVENTIVE MAINTENANCE PERFORMED BY AN INDEPENDENT MECHANICAL
CONTRACTOR WHO SHALL BE CONTRACTED FOR BY LESSOR.  ANY ADDITIONAL CHARGES THAT
RESULT FROM REPAIRS OR MECHANICAL BREAKDOWNS WHICH RESULT IN COSTS OVER AND
ABOVE ROUTINE MAINTENANCE COVERED IN SERVICE CONTRACTS WILL BE BILLED TO AND
DIRECTLY PAID FOR BY LESSEE.


(I)            REAL ESTATE TAXES.  ALL REAL ESTATE TAXES ASSESSED AGAINST THE
BUILDING, INCLUDING SPECIAL ASSESSMENTS WHICH ARE DUE AND PAYABLE DURING THE
TERM OF THE LEASE.


(J)            OTHER TAXES.  ALL OTHER TAXES, SERVICE PAYMENTS IN LIEU OF TAXES,
EXCISE, LEVIES, FEES OR CHARGES, GENERAL AND SPECIAL, ORDINARY AND
EXTRAORDINARY, UNFORESEEN AS WELL AS FORESEEN, OF ANY KIND WHICH ARE ASSESSED,
LEVIED, CHARGED, CONFIRMED OR IMPOSED BY ANY PUBLIC AUTHORITY UPON THE BUILDING,
ITS OPERATION OR THE RENT PROVIDED FOR IN THIS LEASE AGREEMENT.

Lessee understands that Lessee’s pro rata share has been arrived at by dividing
the number of rentable square feet in the Leased Premises by the total rentable
square feet available in the Building.  Lessee shall pay in advance, together
with payment of Monthly Base Rent, its pro rata share of all Operating Expenses.

2001 estimated operating expenses are $4.97 per square foot.

Within one-hundred and twenty (120) days of the end of each calendar year during
the term of this Lease Agreement, or any extensions or renewals thereof, Lessor
shall furnish Lessee, upon Lessee’s request, a statement detailing the actual
costs incurred by Lessor during the preceding calendar year, at which time an
appropriate adjustment will be made if such figures are different than the
estimated payment made by Lessee throughout the preceding calendar year.



5.             SECURITY DEPOSIT.  UPON THE DATE HEREOF, LESSEE SHALL PAY TO
LESSOR THE AMOUNT OF $0.00, OF WHICH WILL BE HELD AS A SECURITY DEPOSIT TO
GUARANTEE THE PAYMENT OF RENT AND THE PERFORMANCE OF ALL THE TERMS OF THIS
AGREEMENT.  UPON THE OCCURRENCE OF ANY DEFAULT BY LESSEE OR LATE PAYMENT, LESSOR
MAY USE SAID SECURITY DEPOSIT TO THE EXTENT NECESSARY TO MAKE GOOD ANY ARREARAGE
OF RENT OR ANY OTHER EXPENSE.  ANY REMAINING BALANCE OF SAID SECURITY DEPOSIT
SHALL BE RETURNED TO LESSEE UPON COMPLIANCE WITH THE TERMS HEREIN AND ACCEPTANCE
OF THE VACATED PREMISES BY LESSOR.  LESSEE UNDERSTANDS THAT ITS LIABILITY IS NOT
LIMITED TO THE AMOUNT OF THE SECURITY DEPOSIT AND USE OF SUCH DEPOSIT BY LESSOR
SHALL NOT CONSTITUTE A WAIVER, BUT IS IN ADDITION TO OTHER REMEDIES AVAILABLE TO
LESSOR UNDER THIS AGREEMENT AND LAW.  UPON THE USE OF ALL OR PART OF THE
SECURITY DEPOSITS TO CURE DEFAULTS OF LESSEE, LESSEE SHALL FORTHWITH DEPOSIT
WITH LESSOR THE AMOUNT OF THE SECURITY DEPOSIT SO USED.


6.             OCCUPANCY.  LESSOR AGREES TO DELIVER THE PREMISES IN A SAFE,
BROOM CLEAN AND USABLE CONDITION, IN COMPLIANCE WITH ALL APPLICABLE BUILDING
CODES.  IN THE EVENT LESSEE IS PREVENTED FROM OCCUPYING THE PREMISES AT THE
START OF THE ABOVE TERM DUE TO DELAYS BY LESSOR, THE COMMENCEMENT AND
TERMINATION DATES OF THIS LEASE AGREEMENT WILL BE EXTENDED ONE DAY FOR EACH DAY
OCCUPANCY IS DELAYED.  UNDER NO CIRCUMSTANCES WILL THE LEASE TERM BE REDUCED. 
LESSEE SHALL HAVE ACCESS TO THE SPACE AS OF AUGUST 1, 2001 FOR SPACE PLANNING
AND CONSTRUCTION PURPOSES.


7.             UTILITIES.  LESSEE SHALL PAY FOR ALL UTILITIES, INCLUDING GAS,
ELECTRICITY, WATER, SEWER AND TELEPHONE SERVICES FOR THE LEASED PREMISES DURING
THE TERM OF THE AGREEMENT.  IT IS UNDERSTOOD BY LESSEE AND LESSOR THAT LESSEE’S
ELECTRICAL METER IS SHARED BY SUITE 11; FURTHERMORE, LESSEE AGREES TO PAY THE
MONTHLY SERVICE BILLS, KEEP TRACK OF THE ANNUAL EXPENSES AND WILL SUBMIT FOR
REIMBURSEMENT AT THE END OF EACH CALENDAR YEAR, AS LONG AS SUITE 11 IS
OCCUPIED.  SUITE 11 CONSISTS OF 1,344 SQUARE FEET, AND LESSEE WILL BE REIMBURSED
ON A PER SQUARE FOOT BASIS.


8.             STRUCTURAL MAINTENANCE.  LESSOR SHALL, AT ITS EXPENSE, KEEP THE
STRUCTURAL PARTS OF THE BUILDING IN GOOD REPAID, INCLUDING THE STRUCTURAL PARTS
OF THE EXTERIOR WALLS, ROOF AND FOUNDATION, EXCEPT THAT LESSOR SHALL NOT BE
RESPONSIBLE FOR REPAIRS CAUSED BY THE FAULT OF NEGLIGENCE OF LESSEE, ITS
EMPLOYEES OR INVITEES.


9.             EXTERIOR MAINTENANCE.  LESSOR SHALL CONTRACT FOR, AND LESSEE
SHALL PAY ITS PERCENTAGE SHARE OF ALL COMMON AREAS HEAT, ELECTRICITY, WATER,
SEWER, LANDSCAPE CARE, SNOW REMOVAL, WINDOW WASHING, PARKING LOT MAINTENANCE,
EXTERIOR PAINTING AND ALL OTHER SUCH MAINTENANCE REQUIRED DURING THE TERM OF
THIS AGREEMENT.  ALL SERVICES SHALL BE PROVIDED FOR THE COMFORTABLE USE OF THE
PREMISES DURING BUSINESS HOURS PROVIDED THAT LESSOR IS NOT LIABLE FOR DAMAGES
FOR FAILURE TO PROVIDE SERVICES DUE TO CAUSES BEYOND ITS REASONABLE CONTROL.


10.           INTERIOR MAINTENANCE.  LESSEE SHALL BE RESPONSIBLE FOR THE
INTERIOR MAINTENANCE OF THE PREMISES, INCLUDING MAINTENANCE, REPAIR OR
REPLACEMENT OF ENTRANCE DOORS, OVERHEAD GARAGE DOORS, HEATING, PLUMBING,
ELECTRICAL, MECHANICAL AND AIR-CONDITIONING FIXTURES AND EQUIPMENT USED BY
LESSEE; THE REPLACEMENT OF ALL GLASS (INTERIOR OR EXTERIOR) BROKEN AND AGREES TO
KEEP THE PREMISES, AND SURRENDER THE PREMISES UPON TERMINATION OF THIS
AGREEMENT, IN AS GOOD A CONDITION AS WHEN TURNED OVER TO IT, REASONABLE WEAR,
TEAR AND DAMAGE FROM THE ELEMENTS EXPECTED.  ALL SERVICE CHARGES FOR REPAIRS AND
MECHANICAL BREAKDOWNS, SUCH AS, BUT NOT LIMITED TO: HEATING AND COOLING, LIGHT
BULBS OR BALLAST’S, PLUMBING AND ELECTRICAL, THAT ARE OVER AND ABOVE THE COST OF
ROUTINE MAINTENANCE CONTRACTS THAT ARE ALREADY PAID THROUGH OPERATING COSTS,
WILL BE BILLED TO AND PAID DIRECTLY BY LESSEE.


Lessor warrants for the first 60 days of this Lease Agreement that all heating,
mechanical and air-conditioning fixtures and equipment is in working condition. 
Specific mechanical requirements that Lessee may require that are outside of a
typical building standard will be the sole responsibility and cost of the
Lessee.


11.           LESSEE INSURANCE.  TO OBTAIN AT LESSEE’S EXPENSE AND KEEP IN FORCE
DURING THE TERM OF THIS LEASE A POLICY OF COMPREHENSIVE GENERAL LIABILITY
INSURANCE, IN SUCH AMOUNTS AS LESSOR MAY REQUIRE, PROTECTING LESSEE FROM AND
AGAINST ANY AND ALL CLAIMS FOR DAMAGES TO PERSON OR PROPERTY, WHICH SHALL
INCLUDE PLATE GLASS COVERAGE, OR FOR LOSS OF LIFE OR PROPERTY OCCURRING ON, IN
OR ABOUT THE PREMISES.  SUCH INSURANCE TO AFFORD PROTECTION OF NOT LESS THAN
$1,000,000.00 COMBINED SINGLE LIMIT, FOR INJURIES TO PERSON, INCLUDING DEATH,
DAMAGE TO PROPERTY, INCLUDING LOSS OF USE THEREOF.  SUCH POLICY SHALL CONTAIN A
PROVISION REQUIRING THIRTY (30) DAYS’ WRITTEN NOTICE TO LESSOR BEFORE
CANCELLATION OF THE POLICY CAN BE EFFECTED.

If the Lessee shall fail to procure and maintain such insurance, Lessor may, but
shall not be required to, procure and maintain the same, but at the expense of
the Lessee, which shall become additional rent hereunder.  Lessee shall deliver
to Lessor, prior to occupancy, copies of policies of liability insurance
required herein or certificates evidencing the existence and amounts of such
insurance.  Lessee may use blanket insurance coverage to satisfy the
requirement.

Lessee must also obtain, at its expense, and keep in full force during the term
of this Lease Agreement, property insurance covering the contents of the Leased
Premises and all alterations, additions and leasehold improvements made thereto,
in the amount of their full replacement value.

Such property insurance shall provide coverage for causes of loss relating from
RISK OF DIRECT PHYSICAL LOSS as described in the standard form of insurance
“Causes of loss-special form” or its equivalent.  Lessee’s policies of property
insurance required herein, or certificate evidencing the existence and amounts
of such insurance shall be provided to Lessor.  Such policy shall contain a
provision requiring thirty (30) days’ written notice to Lessor before
cancellation of the policy can be effected.


12.           HAZARDOUS SUBSTANCES.  LESSEE SHALL NOT USE, OCCUPY, SUFFER OR
PERMIT ANY USE OF THE LEASED PREMISES WHICH WOULD IN ANY WAY INCLUDE THE
STORAGE, USE OR GENERATION OF ANY SUBSTANCES OR MATERIALS DEFINED AS “HAZARDOUS
WASTE,” “HAZARDOUS SUBSTANCES,” “POLLUTANTS” OR “CONTAMINANTS” UNDER ANY
FEDERAL, STATE OR LOCAL STATUTE, ORDINANCE OR REGULATION.  LESSEE SHALL
INDEMNIFY AND SAVE HARMLESS LESSOR AGAINST ALL LIABILITIES, DAMAGES, CLAIMS,
FINES, PENALTIES, COSTS AND OTHER EXPENSES, INCLUDING REASONABLE ATTORNEYS’
FEES, WHICH MAY BE IMPOSED UPON, OR INCURRED BY, OR ASSERTED AGAINST LESSOR BY
REASON OF A BREACH OF THE FOREGOING COVENANT BY LESSEE REGARDING HAZARDOUS
SUBSTANCES.


13.           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER
BY ONE PARTY TO THE OTHER SHALL BE DEEMED TO BE GIVEN WHEN PERSONALLY DELIVERED
TO LESSEE AT THE DEMISED PREMISES AND TO LESSOR AT THEIR OFFICE OR MAILED,
POSTAGE PREPAID, BY CERTIFIED OR REGISTERED MAIL, ADDRESSED TO THE RESPECTIVE
PARTY TO WHOM NOTICE IS INTENDED TO BE GIVEN AT THE FOLLOWING ADDRESS OF SUCH
PARTY.  NOTICE PERTAINING TO THE LEASE TERM, E.G., OPTIONS, RENEWALS, ETC., MUST
BE DELIVERED VIA CERTIFIED OR REGISTERED MAIL.


LESSOR:

 

LESSEE:

 

 

 

Place & Plaza LLC
c/o Wellington Management, Inc.
1625 Energy Park Drive, Suite 100
St. Paul, MN 55108

 

Endocardial Solutions, Inc.
1350 Energy Lane, Suite 104
St. Paul, MN 55108


 


14.           TENANT IMPROVEMENTS.  LESSOR WILL IMPROVE THE PREMISES AS FOLLOWS:

1.             Bring all lights and HVAC equipment to good working order.

Any additional improvements will be done by Lessee, must be approved by Lessor
prior to the beginning of construction, and are at the sole cost and expense of
Lessee.  All work shall be done in a good workmanlike manner, by licensed,
bonded and insured contractors, and in accordance with all federal, state and
local regulations.


15.           RULES AND REGULATIONS.  LESSEE HAS READ AND AGREES TO BE BOUND BY
THE FOLLOWING RULES AND REGULATIONS OF LESSOR AND ACKNOWLEDGES THAT A VIOLATION
OF ANY OF SAID RULES SHALL CONSTITUTE A BREACH OF THE PROVISIONS OF THE LEASE
AGREEMENT OF THE ABOVE DATE.  SAID RULES AND REGULATIONS MAY BE ADDED TO OR
AMENDED FROM TIME TO TIME BY LESSOR FOR THE BENEFIT OF ALL LEASES WITHIN THE
BUILDING, AND SUCH ADDITIONS OR AMENDMENTS SHALL BECOME EFFECTIVE IMMEDIATELY
UPON NOTIFICATION.


(A)           TRASH.  LESSEE SHALL PROVIDE ITS OWN DUMPSTER FOR TRASH AND AGREES
NOT TO LEAVE OR STORE ANY MATERIALS, LITTER OR TRASH ON THE GROUNDS OR PARKING
AREAS.


(B)           DISTURBANCE.  NO OFFENSIVE NOISE, ODORS OR CONDUCT SHALL BE
PERMITTED AT ANY TIME WHICH WILL DISTURB OR ANNOY OTHER LESSEES.


(C)           PARKING.  THE USE OF PARKING SHALL BE SUBJECT TO REASONABLE
REGULATIONS AS LESSOR MAY PROMULGATE FROM TIME TO TIME UNIFORMLY FOR ALL
LESSEES.  LESSEE AGREES THAT IT WILL NOT USE, OR PERMIT THE USE OF, THE PARKING
AREA FOR OVERNIGHT STORAGE OF AUTOMOBILES.  THERE WILL NOT BE ANY ASSIGNED
EXCLUSIVE PARKING SPACES AVAILABLE TO ANY LESSEE OF THE BUILDING EXCEPT WITH THE
PRIOR WRITTEN CONSENT OF LESSOR.  LESSEE WILL USE ITS BEST EFFORTS TO AVOID
PARKING IN FRONT OF OTHER TENANT SPACES.


(D)           SIGNS.  NO SIGN, ADVERTISEMENT OR OTHER LETTERING SHALL BE
PAINTED, AFFIXED OR EXPOSED ON WINDOWS OR DOORS OR ANY PART OF THE BUILDING OR
PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR.  ALL IDENTIFICATION SIGNS
SHALL BE AS PER THE BUILDING STANDARDS.


(E)           ALTERATIONS.  NO INTERIOR ALTERATIONS, CONNECTION, PAINTING OR
REDECORATING OF A PERMANENT NATURE MAY BE DONE TO THE PREMISES WITHOUT WRITTEN
APPROVAL OF LESSOR.  LESSEE AGREES THAT ALL SUCH APPROVED WORK SHALL BE DONE IN
A GOOD, WORKMANLIKE MANNER IN COMPLIANCE WITH APPLICABLE BUILDING CODES, THAT NO
LIENS SHALL ATTACH TO THE PREMISES BY REASON THEREOF, AND THAT THE PREMISES
SHALL BE RESTORED TO THEIR ORIGINAL CONDITION BY LESSEE PRIOR TO THE EXPIRATION
OF THE AGREEMENT.  FAILURE TO REMOVE FIXTURES AND EQUIPMENT SHALL CONSTITUTE
ABANDONMENT TO LESSOR WHO MAY REMOVE SAID FIXTURES AND EQUIPMENT, AND RESTORE
THE PREMISES TO THEIR ORIGINAL CONDITION, AT THE EXPENSE OF LESSEE.



(F)            FIXTURE MOVEMENT.  LESSEE AGREES THAT ANY AND ALL FURNITURE,
FIXTURES AND GOODS WILL BE MOVED BY THE LESSEE WHENEVER SUCH MOVING IS NECESSARY
FOR THE PURPOSE OF BUILDING REPAIR AND/OR MAINTENANCE BY LESSOR.


(G)           ACCESS.  LESSOR OR AUTHORIZED AGENT HAS THE RIGHT TO ENTER THE
UNIT AT ANY REASONABLE TIME TO INSPECT, MAKE REPAIRS OR ALTERATIONS AS NEEDED,
AND THREE (3) MONTHS PRIOR TO THE TERMINATION OF THIS AGREEMENT TO DISPLAY THE
UNIT TO PROSPECTIVE TENANTS, AND TO PLACE ON DOORS AND WINDOWS APPROPRIATE
NOTICE THAT THE PREMISES ARE FOR RENT.


(H)           LOCKS.  NO ADDITIONAL LOCKS WILL BE PLACED ON ANY OF THE DOORS IN
THE BUILDING WITHOUT THE PRIOR WRITTEN APPROVAL OF LESSOR AND, IN SUCH EVENT,
LESSOR SHALL RECEIVE AN ACCESS KEY TO SUCH LOCKS.


(I)            STORAGE.  STORAGE AND INSTALLATION OF ANY MACHINERY, PART,
MATERIALS, SHELVING OR FURNITURE OF ANY TYPE WHATSOEVER CONSTITUTES OCCUPANCY,
AND WILL REQUIRE PAYMENT OF RENT FOR EACH DAY THE SPACE IS USED, AND IS
SPECIFICALLY DISALLOWED UNLESS APPROVED IN WRITING BY LESSOR.


(J)            FLOORS.  LESSEE WILL NOT CAUSE FLOOR LOADING IN EXCESS OF 200
POUNDS PER SF.


(K)           TRAILERS.  LESSEE SHALL NOT PARK AND/OR STORE TRAILERS OF ANY
KIND, COVERED OR UNCOVERED, IN THE PARKING AREA FOR TEMPORARY OR PERMANENT
STORAGE AT ANY TIME OF THE DAY.  THIS SHALL INCLUDE SEMI-TRAILERS, PANEL VANS,
HAULING TRAILERS OF ANY SIZE, OPEN OR ENCLOSED.  LESSEE WILL NOT PARK
SEMI-TRAILERS FOR LOADING OR UNLOADING FOR EXTENDED PERIODS OF TIME.  ALL
TRAILERS MUST BE STORED INSIDE THE LEASED PREMISES OR STORED OFF SITE.  IN
ADDITION, THE STORAGE OF BOATS AND PERSONAL RECREATION VEHICLES IN THE PARKING
LOT IS PROHIBITED.


16.           WAIVER OF SUBROGATION.  LESSOR AND LESSEE EACH HEREBY MUTUALLY
WAIVE AND RELEASE ALL CLAIMS AND LIABILITIES AGAINST THE OTHER, AND THE AGENTS,
SERVANTS, EMPLOYEES AND INVITEES OF THE OTHER, FOR LOSS OR DAMAGE TO THE
PREMISES OR ANY PORTION THEREOF, THE BUILDING AND OTHER IMPROVEMENTS OF WHICH
THE PREMISES ARE A PART, AS WELL AS ANY IMPROVEMENTS, FIXTURES, EQUIPMENT,
SUPPLIES, MERCHANDISE AND OTHER PROPERTY LOCATED IN, UPON OR ABOUT THE PREMISES,
RESULTING FROM FIRE, EXPLOSION OR OTHER PERILS INCLUDED IN STANDARD FIRE AND
EXTENDED COVERAGE INSURANCE, WHETHER CAUSED BY THE NEGLIGENCE OF ANY OF SAID
PERSONS OR ENTITIES, OR OTHERWISE.  IT IS UNDERSTOOD THAT LESSOR AND LESSEE
SHALL LOOK SOLELY TO THEIR OWN INSURERS IN THE EVENT OF CASUALTY.


17.           LOSS PROTECTION.  LESSEE AGREES TO HOLD LESSOR HARMLESS FROM AND
INDEMNIFY LESSOR AGAINST ANY AND ALL LIABILITIES, DAMAGES AND EXPENSES ARISING
FROM INJURY, DAMAGE OR LOSS TO OR CAUSED BY LESSEE, ITS EMPLOYEES, GUESTS,
AGENTS, SUB-TENANTS OR VISITORS, OR ANY PROPERTY OF SAID PERSONS, IN OR ABOUT
THE PREMISES, BUILDING OR GROUNDS FROM ANY CAUSE WHATSOEVER, CONNECTED WITH THE
USE OF OR ACTIVITIES IN OR ABOUT THE PROPERTY.  LESSEE FURTHER WILL MAKE NO
CLAIM AGAINST LESSOR FOR ANY LOSS OF OR DAMAGE TO THE PREMISES OR PROPERTY OF
LESSEE CAUSED BY THEFT, BURGLARY, WATER, GAS OR OTHER MEANS.



18.           FIXTURES AND EQUIPMENT.  ALL FIXTURES AND EQUIPMENT CONSIDERED
NECESSARY TO THE GENERAL OPERATION AND MAINTENANCE OF THE PROPERTY SHALL BE THE
PROPERTY OF LESSOR, EXCEPT THAT ANY “TRADE FIXTURES” PROVIDED BY LESSEE, AT ITS
OWN EXPENSE, SHALL REMAIN THE PROPERTY OF THE LESSEE AND WILL BE REMOVED BY
LESSEE UPON TERMINATION OF THIS AGREEMENT.  LESSEE GRANTS TO THE LESSOR A LIEN
UPON ALL PERSONAL PROPERTY OF LESSEE IN SAID PREMISES TO SECURE PAYMENT OF THE
RENT, AND AGREES THAT NO SUCH PROPERTY SHALL BE REMOVED FROM SAID PREMISES WHILE
ANY INSTALLMENTS OF RENT ARE PAST DUE OR ANY OTHER DEFAULT EXISTS UNDER THIS
AGREEMENT.


19.           ASSIGNMENT.  NO SUBLEASING OR OTHER ASSIGNMENT BY LESSEE IS
ALLOWED WITHOUT WRITTEN CONSENT OF LESSOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  SUCH CONSENT SHALL NOT RELEASE THE ASSIGNING PARTY OF
ANY OBLIGATION OR LIABILITY ARISING UNDER THE TERMS OF THIS AGREEMENT.  THIS
AGREEMENT AND THE DEPOSITS SHALL BE ASSIGNABLE BY LESSOR, PROVIDED THE ASSIGNEE
ASSUMES ALL OF THE OBLIGATIONS OF LESSOR HEREUNDER.


20.           BREACH.  A BREACH OF THIS AGREEMENT SHALL EXIST IF AT ANY TIME
DURING THE TERM OF THIS AGREEMENT LESSEE SHALL:  (A) VACATE SAID PREMISES OR
DEFAULT IN THE PAYMENT OF RENT; (B) MAKE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; (C) FILE OR HAVE FILED AGAINST IT A PETITION FOR BANKRUPTCY OR
ARRANGEMENT IN SETTLEMENT OF LIABILITIES OR REORGANIZATION; OR (D) VIOLATE
AND/OR FAIL TO COMPLY WITH ANY ARTICLE, PROVISION, RULE OR REGULATION IN THIS
LEASE.  IN ADDITION, IF LESSEE FAILS MORE THAN TWICE WITHIN ANY TWELVE (12)
MONTH PERIOD TO OBSERVE OR PERFORM ANY COVENANT, CONDITION, RULE, REGULATION OR
AGREEMENT OF THIS LEASE (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF RENT),
REGARDLESS OF WHETHER SUCH DEFAULTS HAVE BEEN CURED BY LESSEE, THE THIRD (3RD)
DEFAULT SHALL, AT THE ELECTION OF LESSOR, IN ITS SOLE DISCRETION, BE DEEMED A
NONCURABLE BREACH.

In the event of a Breach, Lessor shall have the following rights:


(A)           LESSOR SHALL HAVE THE RIGHT TO ENTER THE PREMISES AND REMOVE ALL
PERSONS AND PROPERTY FROM THE PREMISES AND STORE SUCH PROPERTY IN A PUBLIC
WAREHOUSE OR ELSEWHERE AT THE COST OF LESSEE, AND LESSOR MAY EITHER TERMINATE
THIS AGREEMENT OR, WITHOUT TERMINATION THIS AGREEMENT, MAKE SUCH ALTERATIONS AND
REPAIRS AS MAY BE NECESSARY IN ORDER TO RENT THE PREMISES, AND RENT THE PREMISES
OR ANY PART THEREOF FOR SUCH TERM AND AT SUCH RENTS AND UPON SUCH OTHER TERMS
AND CONDITIONS AS LESSOR, IN ITS SOLE DISCRETION, MAY DEEM ADVISABLE.  UPON SUCH
RENTING, ALL RENTALS RECEIVED BY LESSOR SHALL BE APPLIED FIRST TO THE PAYMENT OF
ANY DEBT OTHER THAN RENT DUE HEREUNDER FROM LESSEE TO LESSOR; SECOND TO PAY ANY
REASONABLE COSTS AND EXPENSES OF SUCH RENTING, INCLUDING BROKERAGE AND LEGAL
FEES; THIRD TO PAY ANY RENT DUE HEREUNDER; AND THE RESIDUE, IF ANY, SHALL BE
HELD BY LESSOR AND APPLIED IN PAYMENT OF FUTURE RENT WHICH BECOMES DUE AND
PAYABLE HEREUNDER.  IF THE RENTAL RECEIVED FROM RENTING THE PREMISES IS LESS
THAN THE RENT PAYABLE HEREUNDER, LESSEE SHALL PAY ANY SUCH DEFICIENCIES,
MONTHLY, TO LESSOR.  NO ENTRY OR TAKING POSSESSION OF THE PREMISES BY LESSOR
SHALL BE AN ELECTION BY LESSOR TO TERMINATE THIS AGREEMENT.


(B)           LESSOR SHALL ALSO HAVE THE RIGHT TO TERMINATE THIS AGREEMENT, IN
WHICH EVENT, IN ADDITION TO ANY OTHER REMEDIES LESSOR MAY HAVE, LESSOR MAY
RECOVER FROM LESSEE ALL DAMAGES INCURRED BY REASON OF LESSEE BREACH, INCLUDING
THE COST OF RECOVERING THE PREMISES, REASONABLE LEGAL FEES AND ANY EXCESS OF THE
RENT RESERVED IN THIS AGREEMENT FOR THE REMAINDER OF THE STATED TERM OVER THE
THEN REASONABLE RENTAL VALUE OF THE PREMISES FOR THE REMAINDER OF THE STATED
TERM, ALL OF WHICH SHALL BE IMMEDIATELY DUE AND PAYABLE FROM LESSEE TO LESSOR.



(C)           LESSOR MAY, AT ITS OPTION, INSTEAD OF EXERCISING ANY OTHER RIGHT
OR REMEDY, SPEND SUCH REASONABLE SUMS AS MAY BE REASONABLY NECESSARY TO CURE ANY
DEFAULT OF LESSEE AND SUCH AMOUNT, INCLUDING LEGAL FEES, SHALL BE PAID BY LESSEE
AS ADDITIONAL RENT, UPON DEMAND.


(D)           ANY REMEDY OF LESSOR HEREIN OR BY LAW OR STATUTE SHALL BE
CUMULATIVE WITH ALL OTHER REMEDIES AND MAY BE EXERCISED FROM TIME TO TIME AND AS
OFTEN AS THE OCCASION MAY ARISE.


(E)           NO FORBEARANCE BY LESSOR TO EXERCISE ANY RIGHT ACCRUING TO LESSOR
HEREUNDER SHALL BE CONSTRUED AS A WAIVER OF ANY SUCH RIGHTS.

In the event of a Breach, Lessee shall have the following rights to cure:


(A)           FAILURE TO MAKE PAYMENTS.  UPON WRITTEN NOTICE FROM LESSOR, LESSEE
WILL HAVE TEN (10) DAYS TO MAKE PAYMENTS IN THE FORM OF GUARANTEED FUNDS SUBJECT
TO ARTICLE 20, PARAGRAPH 6 ABOVE.


(B)           FAILURE TO OBSERVE OR PERFORM.  UPON WRITTEN NOTICE FROM LESSOR
THAT LESSEE HAS NOT OBSERVED, PERFORMED OR HAS VIOLATED A COVENANT, CONDITION OR
PROVISION OF THIS LEASE AGREEMENT, EXCEPT FAILURE TO MAKE PAYMENT, LESSEE SHALL
HAVE THIRTY (30) DAYS TO CURE; PROVIDED, HOWEVER, THAT IF THE NATURE OF LESSEE’S
DEFAULT IS SUCH THAT MORE THAN THIRTY (30) DAYS ARE REASONABLY REQUIRED TO ITS
CURE, THEN LESSEE SHALL NOT BE DEEMED TO BE IN BREACH IF LESSEE COMMENCES SUCH
CURE WITHIN SAID THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY PROSECUTES
SUCH CURE TO COMPLETION, SUBJECT TO ARTICLE 20, PARAGRAPH 6 ABOVE.


21.           IMPAIRMENT OF USE.  IF THE PREMISES SHALL BECOME UNTENANTABLE OR
UNFIT FOR OCCUPANCY, IN WHOLE OR IN PART, BY THE TOTAL OR PARTIAL DESTRUCTION OF
THE BUILDING BY FIRE OR OTHER CASUALTY, THIS AGREEMENT MAY, AT THE OPTION OF THE
LESSOR, CEASE AND TERMINATE AND LESSEE SHALL HAVE NO CLAIM AGAINST LESSOR FOR
THE VALUE OF ANY UNEXPIRED TERM OF SAID AGREEMENT.  IF LESSOR SHALL ELECT TO
RESTORE THE PREMISES, RENT SHALL BE ABATED FOR EACH PERIOD OF RESTORATION IN
ACCORDANCE WITH THE RATIO OF THE PORTION OF THE PREMISES DEEMED UNTENANTABLE TO
THE ENTIRE PREMISES.


22.           RELOCATION.  LESSOR HEREBY RESERVES THE RIGHT TO RELOCATE LESSEE
TO ANOTHER PART OF THE COMPLEX DURING THE LEASE TERM SO LONG AS THE NUMBER AND
VALUE OF THE IMPROVEMENTS SO SUBSTITUTED EQUALS OR EXCEEDS THE NUMBER AND VALUE
OF THOSE IN THE LEASED PREMISES.  LESSOR WILL PROVIDE LESSEE WITH SIXTY (60)
DAYS’ WRITTEN NOTICE OF SUCH RELOCATION.  THE COST OF ANY SUCH RELOCATION WILL
BE AT THE REASONABLE COST TO THE LESSOR.


23.             CONDEMNATION.  IF THE WHOLE OR ANY PART OF THE BUILDING AND/OR
THE DEMISED PREMISES SHALL BE ACQUIRED OR CONDEMNED BY EMINENT DOMAIN FOR ANY
PUBLIC OR QUASI-PUBLIC USE OF PURPOSE, THEN, AND IN THAT EVENT, THE TERM OF THIS
AGREEMENT MAY, AT THE OPTION OF THE LESSOR, CEASE AND TERMINATE FROM THE DATE
THE TITLE VESTS AND LESSEE SHALL HAVE NO CLAIM AGAINST LESSOR FOR THE VALUE OF
ANY UNEXPIRED TERM OF SAID AGREEMENT.



24.           OTHER PAYMENTS.  IN ADDITION TO THE RENT SET FORTH HEREIN, ALL
OTHER PAYMENTS TO BE MADE BY LESSEE TO LESSOR HEREUNDER SHALL CONSTITUTE RENT AS
HEREIN DEFINED.


25.           HOLDING OVER.  IF LESSEE REMAINS IN POSSESSION OF THE PREMISES
AFTER THE EXPIRATION OF THE LEASE TERM WITH THE EXPRESS WRITTEN CONSENT OF
LESSOR, LESSEE SHALL BE DEEMED TO BE OCCUPYING THE PREMISES AS A LESSEE FROM
MONTH TO MONTH, SUBJECT TO ALL THE CONDITIONS, PROVISIONS AND OBLIGATIONS OF
THIS AGREEMENT INSOFAR AS THE SAME CAN BE APPLICABLE TO A MONTH-TO-MONTH
TENANCY; PROVIDED, HOWEVER, THAT THE GROSS RENT REQUIRED TO BE PAID BY LESSEE
DURING ANY HOLDOVER PERIOD SHALL BE A MINIMUM OF 1.5 TIMES THE GROSS RENT WHICH
LESSEE WAS OBLIGATED TO PAY FOR THE MONTH IMMEDIATELY PRECEDING THE END OF THE
TERM OF THIS LEASE AGREEMENT FOR EACH MONTH OR ANY PART THEREOF, OF ANY SUCH
HOLDOVER PERIOD.  IN THE EVENT OF HOLDING OVER BY LESSEE AFTER EXPIRATION OR
TERMINATION OF THIS LEASE AGREEMENT WITHOUT THE WRITTEN CONSENT OF LESSOR,
LESSEE SHALL BE IN BREACH OF THIS LEASE AND LESSOR SHALL BE ENTITLED TO ALL OF
ITS RIGHTS AND REMEDIES UNDER THIS LEASE, IN LAW, OR IN EQUITY.  NO HOLDING OVER
BY LESSEE AFTER THE TERM OF THIS LEASE AGREEMENT SHALL OPERATE TO EXTEND THE
LEASE TERM; IN THE EVENT OF ANY UNAUTHORIZED HOLDING OVER, LESSEE SHALL
INDEMNIFY LESSOR AGAINST ALL CLAIMS FOR DAMAGES BY ANY OTHER TENANT TO WHOM
LESSOR MAY HAVE LEASED ALL OR ANY PART OF THE LEASED PREMISES COVERED HEREBY
EFFECTIVE UPON THE TERMINATION OF THE LEASE AGREEMENT.


26.           SUBORDINATION.  IT IS MUTUALLY AGREED THAT THIS LEASE SHALL BE
SUBORDINATE TO ANY AND ALL MORTGAGES, GROUND LEASES, OTHER SECURITIES, OR THE
INTERESTS OF FINANCIAL PARTICIPANTS, INCLUDING ANY RENEWAL, MODIFICATIONS,
CONSOLIDATIONS, REPLACEMENTS AND EXTENSIONS THEREOF NOW OR HEREAFTER RECORDED
AGAINST THE LEASE PREMISES BY THE LESSOR.  LESSEE SHALL, IN THE EVENT OF ANY
PROCEEDINGS BROUGHT FOR THE FORECLOSURE OF, OR IN THE EVENT OF EXERCISE OF THE
POWER OF SALE UNDER, ANY MORTGAGE MADE BY LESSOR COVERING THE PREMISES, ATTORN
TO THE PURCHASER AND RECOGNIZE SUCH PURCHASER AS LESSOR UNDER THIS LEASE.


27.           EXHIBITS.  ANY AND ALL EXHIBITS ATTACHED TO THIS AGREEMENT SHALL
BE A PART OF THIS AGREEMENT AND ANY AMENDMENTS HERETO SHALL BE IN WRITING AND
EXECUTED BY BOTH LESSOR AND LESSEE.


28.           ESTOPPEL CERTIFICATE.  LESSEE SHALL AT ANY TIME AND FROM TIME TO
TIME, UPON NOT LESS THAN THREE (3) DAYS’ PRIOR WRITTEN NOTICE FROM LESSOR,
EXECUTE, ACKNOWLEDGE AND DELIVER TO LESSOR A STATEMENT IN WRITING CERTIFYING
(A) THAT THIS LEASE IS IN FULL FORCE AND UNMODIFIED (OR, IF MODIFIED, STATING
THE NATURE OF SUCH MODIFICATION), (B) THE DATE TO WHICH RENTAL AND OTHER CHARGES
PAYABLE HEREUNDER HAVE BEEN PAID IN ADVANCE, IF ANY, AND (C) THAT THERE ARE, TO
LESSEE’S KNOWLEDGE, NO UNCURED DEFAULTS ON THE PART OF LESSOR HEREUNDER (OR
SPECIFYING SUCH DEFAULTS IF ANY ARE CLAIMED).  ANY SUCH STATEMENT MAY BE
FURNISHED TO AND RELIED UPON BY ANY PROSPECTIVE PURCHASER, LESSEE OR
ENCUMBRANCER OF ALL OR ANY PORTION OF THE PROJECT.


29.           SUBMISSION.  THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION DOES
NOT CONSTITUTE AN OPTION OR OFFER TO LEASE SPACE, OR RESERVATION OF SPACE.  THIS
DOCUMENT SHALL HAVE NO BINDING EFFECT ON THE PARTIES UNLESS EXECUTED BY THE
LESSOR AND THE LESSEE AND A FULLY EXECUTED COPY IS DELIVERED TO THE LESSEE.  THE
LESSEE IS SOLELY AT RISK FOR ANY BUSINESS DECISIONS, PURCHASES MADE, OR
CONTRACTS ENTERED INTO, IN RELATION TO THE PRESENTATION OF THIS LEASE DOCUMENT.



30.           PREPAYMENT OF RENT.  LESSEE SHALL, CONTEMPORANEOUSLY WITH THE
EXECUTION OF THIS LEASE, PAY TO LESSOR ONE MONTH’S BASE RENT, OPERATING COSTS,
IMPROVEMENT AMORTIZATION AND THE ENTIRE AMOUNT OF SECURITY DEPOSIT.  AFTER THAT
TIME, LESSEE SHALL PAY RENT IN ACCORDANCE WITH ARTICLE 3 HEREIN.  FAILURE OF
LESSEE TO PREPAY SAID AMOUNTS SHALL BE CONSIDERED AN ANTICIPATORY BREACH OF THE
TERMS OF THIS LEASE, AND SHALL OPERATE TO TERMINATE LESSEE’S RIGHTS UNDER THIS
LEASE, INCLUDING POSSESSION OF THE PREMISES.


31.           BROKERS.  WITH THE EXCEPTION OF WELLINGTON MANAGEMENT, INC.,
LESSOR’S AGENT, EACH OF THE PARTIES REPRESENTS AND WARRANTS THAT THERE ARE NO
CLAIMS FOR BROKERAGE COMMISSION OR FINDER’S FEES IN CONNECTION WITH THE
EXECUTION OF THIS LEASE, AND AGREE TO INDEMNIFY THE OTHER AGAINST, AND HOLD IT
HARMLESS FROM, ALL LIABILITIES ARISING FROM SUCH CLAIM, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
proper officers or representatives and warrant that they have the authority to
bind same.

LESSOR:

 

LESSEE:

 

 

 

 

 

Price & Plaza LLC

 

Endocardial Solutions, Inc.

 

 

 

 

 

By:

  /s/  Steven Wellington

 

By:

     Michael Fredrick

 

 

 

 

Name Printed

 

 

 

 

 

Its:

         Chief Manager

 

By:

     /s/  Michael Fredrick

 

 

 

Signature

 

 

 

 

 

Date:

   8/13/01

 

Its:

      Controller

 

 

 

 

 

 

 

 

 

 

 

Date:

     8/13/01

 

 

 

 

 

 